Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 1 of 25




    EXHIBIT A
   Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 2 of 25

                                                                         Service of Process
                                                                         Transmittal
                                                                         01/15/2019
                                                                         CT Log Number 534736958
TO:     Renee Simonton, President
        RELX Inc.
        1105 N MARKET ST STE 501
        WILMINGTON, DE 19801-1253

RE:     Process Served in Wisconsin

FOR:    LexisNexis Risk Solutions Inc.  (Domestic State: GA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                   Gary Bahr and Sarah Haas, Pltfs. vs. LexisNexis Risk Solutions, Inc., Dft.
DOCUMENT(S) SERVED:                SUMMONS, COMPLAINT, EXHIBITS
COURT/AGENCY:                      St. Croix County Circuit Court, WI
                                   Case # 2019CV000014
NATURE OF ACTION:                  REQUEST FOR RELIEF
ON WHOM PROCESS WAS SERVED:        C T Corporation System, Madison, WI
DATE AND HOUR OF SERVICE:          By Process Server on 01/15/2019 at 12:20
JURISDICTION SERVED :              Wisconsin
APPEARANCE OR ANSWER DUE:          Within 20 days of receiving this summons
ATTORNEY(S) / SENDER(S):           Eric L. Crandall
                                   CRANDALL LAW FIRM, SC
                                   421 West Second Street
                                   PO BOX 2746
                                   New Richmond, WI 54017
                                   715-243-9996
ACTION ITEMS:                      CT has retained the current log, Retain Date: 01/16/2019, Expected Purge Date:
                                   01/21/2019

                                   Image SOP

                                   Email Notification,  Renee Simonton  renee.simonton@relx.com

                                   Email Notification,  Julie Goldweitz  julie@reilaw.com
                                   Email Notification,  Jacqueline Gregorski  jacqueline.gregorski@relx.com

SIGNED:                            C T Corporation System
ADDRESS:                           301 S. Bedford St.
                                   Suite 1
                                   Madison, WI 53703
TELEPHONE:                         302-658-7581/7582/7583




                                                                         Page 1 of  1 / RB
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
          Case: 3:19-cv-00087-wmc Document
                                        Filed#:01-09-2019
                                                1-1 Filed: 02/05/19
                                                               Page 1 ofPage
                                                                         22 3 of 25
         Case 2019CV000014  Document 1
                                                                                            FILED
                                                                                            01-09-2019
                                                                                            Circuit Court
                                                                                            SL Croix County, Wl
                                                                                            2019CV000014
                                                                                            Honorable Edward Vlack
                                                                                            Branch 2
   STATE OF WISCONSIN                      CIRCUIT COURT               COUNTY OF SAINT CROIX


   GaryBahr,                                                      Civil File No,
   Sarah Haas,

                                  Plaintiffs,

   vs.
^^^^xisNexislusk Solutions, Inc.,
   a foreign corporation.
                                  Defendant.


                                                SUMMONS


                            THE STATE OF WISCONSIN
              TO EACH PERSON OR ENTITY NAMED ABOVE AS A DEFENDANT


    You are hereby notified that the Plaintiff named above have filed a lawsuit or other legal action
    against you. The complaint, which is attached, states the nature and basis of the legal action.

    Within twenty (20) days of receiving this summons, you must respond with a written answer to the
    complaint, as the term is used in chapter 802 of the Wisconsin Statutes. The court may reject or
    disregard an answer that does not follow the requirements of the statutes. The answer must be
    electronically filed, or sent or delivered to the court, whose address is Clerk of Circuit Court, Saint
    Croix County Courthouse, 1101 Carmichael Road, Hudson, Wisconsin 54016, and a copy sent or
    delivered to Plaintiffs attorney, Eric L. Crandall, Esq., Crandall Law Firm, SC„ whose address is
    421 West Second Street, PO Box 27, New Richmond, WI54017 You may have an attorney help
    or represent you.




                                                      -1-
          Case: 3:19-cv-00087-wmc Document  #: 1-1 Filed: 02/05/19
                                        Filed 01-09-2019
                                                                     Page
                                                              Page 2 of 22 4 of 25
         Case 2019CV000014  Document 1
V'




     If you do not provide a proper answer within twenty (20) days, the court may grant judgment against
     you for the award of money or other legal action requested in the complaint, and you may lose your
     right to object to anything that is or may be incorrect in the complaint. A judgment may be enforced
     as provided by law. A judgment awarding money may become a lien against any real estate you own
     now or in the future, and may also be enforced by garnishment or seizure of property.



     DATED: January 9, 2019                                  Electronically signed bv Eric Crandall
                                                             Eric L. Crandall, Esq.
                                                             CRANDALL LAW FIRM, SC
                                                             421 West Second Street
                                                             PO Box 27
                                                             New Richmond, WI 54017
                                                             715-243-9996 (p)
                                                             WisconsinConsumerLaw@&ontier.com
                                                             Wis. Attorney Lie. No. 1001833

                                                             ATTORNEY FOR PLAINTIFF




                                                       -2-
       Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19   Page 5 of 25
                                                         Page 3 of 22
      Case 2019CV000014       Document 1          Filed 01-09>2019
                                                                                          FILED
                                                                                          01-09-2019
                                                                                          Circuit Court
                                                                                          St. Croix County, Wi
                                                                                          2019CV000014
                                                                                          Honorable Edward Vlack
                                                                                          Branch 2


STATE OF WISCONSIN                       CIRCUIT COURT               COUNTY OF SAINT CROIX


Gary Bahr,                                                      Civil File No..
Sar^ Haas,
                                Plaintiffs,

vs.

LexisNexis Risk Solutions, Inc.,
a foreign corporation.
                                Defendant.


                       COMPLAINT AND DEMAND FOR JURY TRIAL


                                 I. PRELIMINARY STATEMENT

1.       Plaintiffs bring this action for damages based upon Defendant LexisNexis Risk Solutions,

         Inc.’s (LexisNexis) violations of the Fair Credit Reporting Act, 15 U.S.C. §1681, et seq.

         (hereinafter referred to as the “FCRA” or "Act”). Plaintiffe seek actual damages, statutory

         damages, punitive damages, costs, and attorney fees.

                                 IL JURISDICTION AND VENUE

 2.      Jurisdiction of this court arises under Wis. Stat. § 801.04 (general), and Wis. Stat. § 801.05

          (long arm), as well as 15 U.S.C. §1681p (FCRA),

 3.       Venue in this court is appropriate under Wis. Stat. § 801.50 (general venue), as a substantial

          part of the events giving rise to the claims asserted by Plaintiffs arose in this county.
             Case: 3:19-cv-00087-wmc
            Case 2019C\/000014
                                       Document
                               Document 1
                                                 #:01-09-2019
                                             Filed  1-1 Filed: 02/05/19   Page
                                                                   Page 4 of 22 6 of 25
'V




                                                     m. PARTIES

     4.       Each named plaintiff is a natural persons and is a current or former resident and citizen of

              the State of Wisconsin, and of the United States.

     5.        Each named plaintiff is a “consumer** as defined by §1681a(c) of the Act.

     6.        Each named plaintiff is concerned with the privacy of his or her personal information.

     7.        Each named plaintiff ordered his or her driving record from the Wisconsin Department of

               Transportation, division of Motor Vehicles, and learned from the Department that his or her

               driving record had been accessed, downloaded and obtained by LexisNexis.

     8.        Each named plaintiff subsequently ordered his or her credit report fix)m LexisNexis.

     9.        Defendant LexisNexis is a foreign corporation licensed to do business in Wisconsin, and has

               designated CT corporation system as its registered agent.

      10.      LexisNexis is a consumer reporting agency as defined by §1681a(0 of the Act, and is

               regularly engaged in the business of assembling, evaluating, and dispersing information

               concerning consumers credit, to third parties.

      11.      LexisNexis dispenses such consumer reports to third parties under contract for monetary

               compensation.
                                            IV. FACTUAL ALLEGATIONS

      Gary Bahr
      12.       In a letter dated May 31,2017 but mailed June 2,2017, Bahr ordered and requested a copy

                of his consumer credit report from LexisNexis. A redacted copy of the relevant portions of

                this request is attached as exhibit A.



                                                         2
        Case: 3:19-cv-00087-wmc Document  #: 1-1 Filed: 02/05/19
                                      Filed 01-09-2019
                                                                    Page 7 of 25
                                                            Page 5 of 22
       Case2019CV000014   Document 1




13.      By operation of 15 U.S.C. § 1681j(a)(2), LexisNexis was required to foreward a copy of

         Bahr’s consumer credit report to him or his agent within IS days.

14.      At no time has LexisNexis notified Bahr or his legal counsel that it has experienced or was

         experiencing either a “high request volume” or an “extraordinary request volume” ofrequests

         for copies of consumer credit reports. See 12 C.F.R. § 1022.136 (e)(excluding compliance

         with IS day rule in narrow circumstances).

15.      LexisNexis never forewarded a copy of Bahr *s credit report, making the violation of the

          FCRA an ongoing violation that now exceeds 365 days.

16.       Accordingly, LexisNexis violated and breached its duty under 15 U.S.C. § 1681j(a)(2).

17.       LexisNexis violation and breach of its duty under 15 U.S.C. § 1681j(a)(2) was willful, as

          LexisNexis habitually violate the 15 day rule of 15 U.S.C. § 1681j(a)(2). Plaintiff and his

          counsel are aware of over 15 other instances where LexisNexis similarly breached its duty

          under 15 U.S.C. § 1681j(a)(2).

18.       As a result of Defendant's actions, Plaintiff has suffered and is entitled to recover damages.

Sarah Haas
 19.      On May 31,2017, Haas ordered and requested a copy of her consumer credit report fiom

          LexisNexis. A redacted copy of the relevant portions of this request is attached as exhibit

          B.

20.       By operation of 15 U.S.C. § 1681j(a)(2), LexisNexis was required to foreward a copy of

          Haas’ consumer credit report to her or her agent within 15 days.




                                                     3
        Case: 3:19-cv-00087-wmc Document  #: 1-1 Filed: 02/05/19
                                      Filed 01>09-2019     Page 6 ofPage
                                                                     22 8 of 25
       Case 2019C\/000014 Document 1




21.      At no time has LexisNexis notified Haas or her legal counsel that it has experienced or was
         experiencingeithera“highrequest volume” or an “extraordinary request volume” ofrequests

          for copies of consumer credit reports. See 12 C.F.R. § 1022.136 (e)(excluding compliance

          with 15 day rule in narrow circumstances).
22.       LexisNexis forewarded a copy ofHaas credit report in a letter dated November 20,2017, but

          postmarked Dec. 21,2017, over 150 days past the FCRA deadline.

23.       Accordingly, LexisNexis violated and breached its duty under 15 U.S.C. § 168lj(a)(2).

24.       LexisNexis violation and breach of its duty under 15 U.S.C. § 1681j(a)(2) was willful, as

          LexisNexis habitually violate the 15 day rule of 15 U.S.C. § 1681j(a)(2). Plaintiff and her

          counsel are aware of over 15 other instances where LexisNexis similarly breached its duty

          under 15 U.S.C. § 1681j(a)(2).
25.       As a result of Defendant’s actions. Plaintiff has suffered and is entitled to recover damages.

                                           V. CLAIM FOR RELIEF

 COUNT L FAIR CREDIT REPORTING ACT

 26.      Plaintiffs incorporate by reference alt the foregoing paragraphs.
 27.      LexisNexis willfully violated provisions ofthe Fair Credit Reporting Act. LexisNexis's

          violations include, but are not limited to the following:

           (a)    LexisNexis violated 15 U.S.C. §1681j(a)(2) by willfully failing to provide
                  each plaintiff with a copy ofhis or her consumer report within 15 days of Ms
                  or her request.
 28.       As a result ofthe above violations ofthe FCRA, LexisNexis is liable to each plaintiff for

           actual damages, statutory damages, punitive damages, costs, disbursements, and reasonable

           attorney's fees.

                                                     4
       Case: 3:19-cv-00087-wmc Document
                                     Filed#:01-09-2019
                                             1-1 Filed: 02/05/19
                                                           Page 7 ofPage
                                                                     22 9 of 25
      Case 2019CV000014  Document 1


                                  VI. REQUEST FOR RELIEF

29.    WHEI^FOI^, Plaintifls respectfully requests that Judgment be entered against Defendant

        in the amount of:

        (a)    actual damages;
        (b)    punitive damages;
        (c)    statutory damages of S1,000.00 per violation;
         (d)   costs and reasonable attorney's fees; and
         (e)    such other and further relief as the court deems just and equitable.



                             VII. DEMAND FOR TRIAL BY JURY

30.      Plaintiffs hereby demand that, to the extent provided by the United States and Wisconsin

         Constitutions, United States and Wisconsin Statutes and United States and Wisconsin

         Common Law, theseclaimsbedeterminedby a jury of their peers.                  O


DATED: January 9,2019                                  s/ Eric Crandall
                                                       Eric L. Crandall, E^.
                                                       CRANDALL LAW FIRM, SC
                                                       421 West Second Street
                                                       PO Box 27
                                                       New Richmond, WI54017
                                                       715-243-9996 (p)
                                                       715-246-3793 (f)
                                                       WisconsinConsumerLaw@frontier.com
                                                       Wis. Attorney Lie. No. 1001833

                                                       ATTORNEY FOR PLAINTIFFS




                                                   5
Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 10 of 25




                       EXHIBIT A




         ZZi0 8 86ed    6^03-60-1>0 PB|!d   nuauinooa   frWOOOAOSI-OSSSBO
          Case: 3:19-cv-00087-wmc
         Case2019CV000014    Doc  Document #: 1-1 Filed: 02/05/19
                                                             Page 9 Page
                                                                    of 22 11 of 25
                                      Sm)ALLLA^°<}M®
                                         421 WEST SECOND STREET
                                          NEW                    54017
TELEPHONE: (715) 246-1010                                                              FACSIMILE: (715)246-3793
                                      Licensed To Practice Lavr in Wisconsin


   May 31,2017



   LexisNexis Consumer Center
   PO Box 105108
   Atlanta, GA 30348

   RE:            Gary Lee Bahr, Jr.
   DOB:
   SSNl^:
   DL#
   Address:


    Sir/Madame
    I represent Gary Lee Bahr, Jr., relative to his rights under all applicable state and federal law,
    including but not limited to the Fair Credit Reporting Act (FCRA), 15 USC § 1681, et. seq., and the
    Driver's Privacy Protection Act (DPPA), 18 U.S.C. § 2721. et. seq. I enclose a copy of an
    authorization executed by my client, and copies of my client’s driver’s license and social security
    card for your convenience. I also enclose a May 19.2017 letter from the Wisconsin Department of
    Motor Vehicles, indicating that your company acquired Mr. Bahr’s records on one occasion in 2011
    Once again, pmuant to all applicable law, including but not limited to the FCRA and the DPPA,
    please review! your records and foreward the following information and documentation to me:

    *       information and documentation relating to your companies pprchg^e qf informgtionAnd,
            data from Mr. Bahr’s Wisconsin driving record, including from whom you purchased the
            information and data, the information and data you actually received, and the relevant dates
            for each;

     ♦      infonnation and documentation relating to yotir companies ^ale of infiirmation and dqte
            from to. Bahr’s Wisconsin driving record, including to whom you sold the information and
            data, the infonnation and data you actually sold, and the relevant dates for each;




                  1
                 Member, American and Wisconsin Bar Associations ■ Member, Public Justice Foundation
    5
                Case:
                Case   3:19-cv-00087-wmc
                     2019CV000014   DocumentDocument
                                             1       #: 01-09-2019
                                                  Filed 1-1 Filed:   02/05/19  Page
                                                                         Page 10 of 22 12 of 25


                       • ?




                             .                       .•,                              :



                   :



        :




            e




;
          Case: 3:19-cv-00087-wmc
        Case 2019CV000014
                                    Document
                             Document 1
                                             #: 01-09-2019
                                          Filed 1-1 Filed: 02/05/19
                                                               Page 11Page
                                                                       of 22 13 of 25


                !i:
                ;!
*
                 ill
          information  and documentation relating to any express consent that Mr. Bahr gave the
          Department of Transportation in Wisconsin to share information and data from-Wisconsin
          driving! mcord with third parties;

*         when and to whom did your organization sell information and data from Mr. Bahr's
          Wisconsin driving record, and what information and documentation did you sell;
                ‘i-
*         what i^ormation, documents and data from Mr. Bahr’s Wisconsin driving record do you
          currently retain; and
                =i:
♦         a compllete and accurate copy of Mr. Bahr’s consumer report, including all information you
          have obtained from the Wisconsin Department of Transportation and its motor vehicles
          division.

Please note tl& FCRA’s definition of consumer report, 15 U.S.C. § 1681a(d)(l) includes any
rfntahagR whicK Includes a consumer's “personal characteristics.” Because the data your organization .
obtained fromi^e Wisconsin Department ofTransportation and its motor vehicles division includes
‘’personal ch^cteristics” such as height, weight, hair and eye color, and date of birth, the
information aiid documentation in your database necessarily constitutes a “consumer report” under
the FCRA, Mr.- Bahr has the right to a copy, and failure to honor this request will lead to liability
under the FCRA, 15 U.S.C. § 1681n.
                 fi
Thank you in advance for your attention, cooperation, and courtesy in this matter.
                 I!




                 ii


                       .
    Eta          ■li
    enclosures
    via US mail - delivery conjirmation
    cc: client (w/end., via US mail)


                       i




                      i!
         Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 14 of 25
              !!
              !


              ■!i
               [i
               •I



               il!•


9)'*           i!

    V'         :i
               ils
               ;il
               •!»
                                       ssssszss3s=3ss.sssessssssss=ss3ssssssss
                                                    NEW RICHMOND
                                                  ^30 S KNOWLES AVE
                                                    NEW RICHMOND
                                                         VI
                                                     5<I017-1733
                S .                                  S659500896
                                       06/02/2017    <800)275-8777 9:08 AM
                                       S&S&SS&aSSS3SS888SSSaaSSSSSS=SSSSSS8S8

                                       8BBSSB&SSSCSSSSSSS8S8SS888S88888S888SS             ,

               ■1                      Product                     Sale           Final
                !                      Description                 Qty            Price
                                       PFS^Oay             1                   W.eB""
                                       Window FR Env
                                           (Domestic)
                                           (ATLANTA. GA 303A8)
                                           (Flat.Rate)
                                           (Expected Delivery Day)
                :■                         (Monday 06/05/2017)
                                           (USPS Tracking #)
                                           (9505 5156 1258 7153 >174 92)
               !!!                      Insurance            1        $0.00
                I'                             (Up to $50.00 Iru
               ii
               ii;                     Total                                   $6.65
               lii
                                       Cash                                    $7.00
                                       Change                                ($0.35)
                                       Includes up to $50 IrH^iirance

               A-                        'f.
               :r                      BRIGHTEN SOMEONE'S MAILBOX. Greeting
                                       cards available for purchase at select
               ;!
                 .                     Post Offices.
                =;■




                                       Text your tr       ^ number        to 28777
                                       (2USPS) to •         latest        status.
                •j 11
                                       Standard K             *'^ta       rates may
                                              Y'-                 “       USPS.com
                                                                           •■•222-1811.




                    I

                i:

              • •!
                        j2ZiO2i.06ed           61'03-60’tO P9l!d               t luaiunooQ    fr|.0000AO6 iOZ ssbq
                         Hi
                Case: 3:19-cv-00087-wmc Document
      ** USPS.coi^ei^^XIQaeiUiSg®K^ltisent1      #: 01-09>2019
                                              Filed 1-1 Filed: 02/05/19
                                                                   Page 13Page
                                                                           of 22 15 Page
                                                                                    of 251                  of 4
                          .?'


                         ■ij,



          USPS Tracking ResultsFAQs > (http://faq.usps.eom/7articlelds220900)
                          ill
                          ;ls
                          i!!!
                          ■s
                          ■:




                          •i
                          :r                 Track Another Package +
                          r.


                                                                                                       Remove X

          Tracking Niiinber: 9505515612587153117492
                          •I I
                          •I;

                           i •

                          :h»•
                                     »
                                                           I                   ^      Delivered

          On Time
          Updated Delivery Day: Monday, June 5.2017 0
          Product ^ Tracking Information                                                See Available Actions
                          i!!

          Postal Producfci               Features:
                          •!l
          Priority Mar                   Insured
                                         USPS Tracking®

r
                        I;
                     DATE S TIME                          STATUS OF ITEM                    LOCATION
i                          IM
}
i                          iH  I .
1                                                 Delivered, To Agent              ATLANTA, GA 30348
             June 5,2017,7:12 am
                           ih

I
                Your item has been delive^d to an agent at 7:12 am on June 5,2017 in ATLANTA, GA 3(^48.


                       •i
                                                  Arrived at Post Office           ATLANTA, GA 30304
             June 5,2017i 6:57 am
t •
                           if
!
             June 5,2017,4:04 am                  In Transit to Destination
                           •U



                                 :

                           ii
         https://tools.iispsxom/go/TrackConfinnAction?tLabe!s=9505 5156 1258 7153 1174 92                  6/6/2017
               ■I!
         Case: 3:19-cv-00087-wmc Document    #: 01-09-2019
                                                1-1 Filed: 02/05/19  Page
* USPS.confi^I?6'I^fifi9ai^ HdSOtlSient 1 Filed                Page 14 of 22 16 of 252 ot 4
                                                                                Page



            date|& time                        STATUS OF ITEM                  LOCATION
                 :
                      I
     June 4,2017| 4:04 am                Arrived at LISPS Destination   ATLANTA. GA 30369
                                         Facility
                 :r

      I
                                                                                   See More \/


                 i!-

   Availabl€i||Actions
                 i?:
               ill                                                                          v/
      Text Updates

                                                                                            N/
      Email Updates
                  ••
                 ,1 i




                 ii
                 «i.

                                                 See Less /S
                 ii:
                 ii;
                 't i




                          I   Can’t find what you’re looking for?
                  ii
                Go to our FAQs section to find answers to your tracking questions.


                                FAQs (http://faq.usps.eom/7articlelds22090b)



                 1
                 n■r
                 Ill
                 •ii



                  ■;




                 I



                  .!!i
   https://tools.usps!coin/go/TrackConfimiAction?tLabels-9505 5156 1258 7153 1174 92         6/6/2017
Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 17 of 25




                     EXHIBIT B




        ZZ|ogt96ed      610Z-60-1.0 P9l!d   I lU0UJn3oa   fr 1.0000AO6 lOZ 9SB0
                     •i ‘


             Case: 3:19-cv-00087-wmc
            Case 2019C\/000014
                                       Document
                                Document 1
                                                #: 01-09-2019
                                             Filed 1-1 Filed: 02/05/19
                                                                  Page 16Page
                                                                          of 22 18 of 25
                                                                                       :
                                                CRANDALL LAW OFFICE
                     'i.                           421 WEST SECOND STREET
                     t    I
                                                          PX).BOX27
                ■ II                               NEW RICHMOND, WIS4017
    TELEPHONE: (715):246-1010                                                                    FACSIMILE: (715)246-3793
5
j                                              Licensed To Practice Law in Wisconsin

5
i
!
      May 31,2017

                     ■i;
                     ii-
      Lexi^exis Consumer Center
      POBoxipSlbs
      Atlanta, GA 30348
                      :::
                      ii
       RE:                    Sarah Ann Haas
       DOB:
       SSN#:
       DL:
       Address:
                     LL
                      *, 5

       Sir/Madameiji
       I represent Scuah Ann Haas, relative to her rights under all applicable state and federal law,- including
       but not limited to the Fair Credit Reporting Act (FCRA), 15 USC § 1681. et. seq., and the Driver’s
       Privacy Protection Act (DPPA), 18* U.S.C. § 2721. et seq. I enclose a copy of m authorization
       executed by my client, and copies of my client’s driver’s license and social security card for your
       convenience.!! ;I also enclose an April 14,2017 letter from the Wisconsin Department of Motor
       VfhicH.              *batyoiir company acquired Ms. Haas’s records onfour occarions between 2014
       and 2017, aswell as my April 24,2017 letter that your company never r^ponded to.
       Once          pursuant to all applicable law, including but not limited to the FCRA and the DPPA,
       please review Syour records arid foreward foe following information and documentation to me.

               information and documentation relating to your companies purchascjif information and.
               datafaim Ms. Haas’s Wisconrin driving record, induding from whom you purchased foe
                           and data, foe information and data you actually received, and foe relevant dates
               fore^h;
                         I|!
                         •» *
               information and documentation relating to.your companies sale of information and dafo
               fiomii^s, Haas’s Wisconsin driving record, including to whom you sold foe information and
               data, foe information and data you actually sold, and foe relevant dates for each;

                         .■ -



        *         info^tion and documentation relating to any express consent that Ms. Haas gave foe
                         iii
                         .Member, American and Wisconsin Bar Associations ■ Member, Public Justice Foundation
                         ;h
                                                   Case: 3:19-cv-00087-wmc
                                                  Case 2019CV000.014
                                                                             Document
                                                                      Document 1
                                                                                      #: 01-09-2019;
                                                                                   Filed 1-1 Filed: 02/05/19
                                                                                                        Page 17Page
                                                                                                                of 22 19 of 25

                                                                                                                                  s                                                                                                                         i
                                                                                                                                                                                                                                                                1
                                                                               :
                                                                                                                                                                                                                                                                                                                                                                 s
                                                                                                                                                                               . I
                                                                                                                                                                                                                                                   •;                        •tf-
                                                                                                                                                                                                                                                                                                        •y
                                                                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                                                                          \•
                    *-■                                                                     r                                                                                                                                                                                                                               %
                                                                   .•*>••                                                                           i
                                                                                                                                                         >iV                                                                                     { i            •• ••                     :V’                                            V;"’
 :•                                                                                                                                             r                                                                                                                                                  •i'f
          ■».
                                                                                       f

                              r

V
                                                             ;/                                                                       •/                                                                                                                                      •• >                        ••
                                                                                                 •l •                                                                                                                                                   'S’

                                                                                                 •.;           {
                                                                                                                           ; f.                                iO^:.                                                                                     j,;                                                          •;: _•                 .•2
                                                                                                                                                                                                                                                                                                                                             r


r - •>                                                                                 u
                                                                                                                                                                                                         i.
                                                                                                                                                                                               1                             i.                                                     •«f
                                                                                                                                                                                                                                                            1                                                                                                        i
                                                                                                                                                                                                                                      -•'rfi-                           •s
                                                       i                                                           :•                                                                                                                                  •i.
                                                                                                                                                                                                                                                                              ! '.a.

                                                                                                                                                                                                                                                                                                                                                      ;
i-
                                                       ••                                                                                                                                s
                                                                                                                                                                                                                                  \                                                            f

t*                                                     i                                                           \              •>-                                                ;                         :                  *»?•
                                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                                                                                                                             -V
                                                                                               ;
                                                                                                                       #                                                                                                                                                             :
                                       r‘                                                    : •V                                                                                                                                      ti
                                                                                                                                                                                                                                                                                    ;•     i•             •V


                                       I                                                                                          V
                                                                                                                                                                                                                   :•                                                                                           V
                                                                       /                                                                                                                                                              •, •«.
                                                                                             •••                                                                                                                                                                              --I-                                                     ■ >

                                                                                   !                          f*
                                                                                                                                      !*                                                 /. .V.
                                                                                                                                                                      4!                                                                    •.'A*'-/’'-                                                        • Vs
                              :
                                                                                                 t    •



                                                            .1-            r.i..                                       ";                           •.f
                                                                                                                                                                           :                                                                                                 •v:. V-                                                     V
                                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                           i! v •/                                                             .1 'i                         ?          {• 3
                                                                                                                              •5:                   <          /s • '•
                                                                                                                                                                                                                                      •*                                 i

                                                                                                                                                                                                                                                                                                                        t
:■
                                              '    ■
                                                                                                      t                                                                                                                                           v.-                                                                  i          5.




                                                                                                                   4
                                                                                                                                       :
                                                                                                                       S
                                                                                             •if
                                                                                                                                                           *;v.
                                               J




                                  ■•..o


                                  .■
                                              SV;.
                                                                                                     •••.      }S                     :■
                                                                                                                                            t
 i


 j
                                  S
                                       • 4;
                                                       :
 [•••                                                                                                                                                                                                                                                               :
          ■.*
                                                                       r
                                                                                                                                                                                                                                                                                                                                                  f
                                                                           •;               •:                                                      ■;

 .»■
                                                                                                          1



                                                                                                                                                                                                                                                                             it
                          ;
      :•                                                                   i


                t
 ;                                                                                                                                                                                                                                                                                                                                                        • •.
 L
 ;                                                                                     •:
                                                                                                                                                                                                                                                  I,

     *.                                                           ••                                                                                             r-                                                                                                                                                         .*•                            f .

                                                                                                                                                                                               ■   '.•
                                                                                                                                                                                                                        :.
                                                                                                                                                                                     • • *..
                                                                                             V
                                                                                                                              1
                                                                                                                                                                                               %              V-

     •.                                                                                                                                                                                                                                                                                                                                                                  I.



     i:-                                                                                                               >.
       Case: 3:19-cv-00087-wmc
      Case 2019CV000014
                                 Document
                          Document 1
                                          #: 01-09-2019
                                       Filed 1-1 Filed: 02/05/19
                                                            Page 18Page
                                                                    of 22 20 of 25

                   I

          Depjuiment of Transportation in Wisconsin to share information and data from Wisconsin
          driving record with third parties;

*         when and to whom did your organization sell information and data from Ms. Haas’s
          Wisconsin driving record, and what information and documentation did you sell;
              f!


*                  J
          whatllinformation, documents and data from Ms. Haas’s Wisconsin driving record do you
          currently retain; and
              ii
*         a complete and accurate copy of Ms. Haas’s consumer report, including all information you
          have obtained from the Wisconsin Department of Transportation and its mptor vehicles
          division.

Please note !|the FCRA’s definition of consumer report, 15 U.S.C. § 1681a(d)(1) includes any
database whibh includes a consumer’s “personal characteristics.” Because the data your organization
obtained from the Wisconsin Department ofTransportation and its motor vehicles division includes
“personal cliaracteristics” such as height, wei^t, hair and eye color, and date of birth, the
information and documentation in your database necessarily constitutes a “consumer report” under
the FCRA, Ms. Haas has the right to a copy, and failure to honor this request will lead to liability
under the FCRA, 15 U.S.C. § 1681n.

Thank you l{i|advance for your attention, cooperation, and courtesy in this matter.

Since]      ^              ■■




    Eri/L. Cn
    C!     DALLLAW
              ••   OFFICE
                   ij
                   i;
                      !
                   •!

                   :!
    Eia
    enclosures
    via USniail • delivery confirmation
    cc: client (w/end, via US mail)


                   i!
                   -.1
                       I




                    iii
                   Ill
         Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 21 of 25
                           1 ■


;



                   1
                                            Cz-/',
                       1
                       I


         f-/
                           \
                       \

         6             I
                               I'-t ^


                  J.^
                   :               :

                           I                                            NEW RICHMOND
                                                                     <130 S KNOWLIS AVE
                                                                        NEW RICHMOND
                                                                            WI
    U,            -|!>                                                  5<1017-1733
                                                                        5659500896
                               I                     l)b/31/'A‘il7      <800)275-8777      2:3/ PM
                   il
                   I                                                                            • •kS
                                                     Pi'oduct                    Salo         Final
     /i 't >^L,\;C                                   Description                 Otv          Price
                                                     PM 2-Day                1        $7. <10
                                                          (Domestic)
                               i                          (ATLANTA, GA 303<18)
                               /
         h P
          t/i o
                                                          (Weioltt:0 Lb 7.40 Oz)
                                                          (Expected Delivery Day)
                                                          (Friday 06/02/2017)
                                                          (USPS Tracking (f)
                                                          tOSfiO 5156 1256 7151 1169 1b)
                                                      Insui'di'ice           1        $0.00
                                                           (Up to $50.00 included)
                                                     Total                                 $7 .-<10
                                                     Casl’i                                 $8.00
                    .!                               Chattge
                   il!                                                                    ($0.60)
                       ii                            Tnr»-s'Sr-* iip to $50 insurajice


                                                     on........
                   ■I
                               i




                   ■}




                   •I'
                   !

                   1
                               i
                   :
                  .:23i0 6taBed         610Z-60H0 Paild           L iU0iunooa           M.0000AO61.02 asBO
                  il
       Case:  3:19-cv-00087-wmc
       Case 20;|9CV000014    DocumentDocument
                                      1       #: 1-1
                                            Filed      Filed: 02/05/19
                                                  01-09-2019            Page
                                                                   Page 20 of 2222 of 25
 USPS.com® - yiSPS Tracking® Results                                               Page 1 of 4
              ill >■ •



              -I


   USPS Tracking^' Results
                                                        FAQs > (http://raq.usp8.eom/7artlclelda220900)


                  !;
                                    Track Another Package +

                  '!;
                  =i(
                                                                                                    Remove X

  Tracking Number: 9505515612587151116916
                  .i
                  ii:    »
                                                 I                        I      Delivered
  On Time
               - 1i
  Updated Delivery Day: Friday, June 2,2017 ©
  Product & Tracking Information                                                   See Available Actions

  Postal Pradu^               Features:
  Priority Mall™ \ |          Insured
                              USPS Tracking®

                 li

              DATE & TIME                      STATUS OF ITEM                         LOCATION

     June 2,2017,7i02 am                Delivered, To Agent                 ATLANTA, GA 30348


        Your itern has been delivered to an agent at 7:02 am on June 2,2017 In ATLANTA, GA 30348.
                 .!•!•
                 ‘i-

     June 2,2017,6:40 am                Arrived at Post Office             ATLANTA, GA 30304


    June 2,2017,5:32 am                 Arrived at USPS Destination        ATLANTA, GA 30320
                 iii                    Fadllty


                 •i;



ht^s:/AooIs.usps.coin/go/TrackConfinnAction?tLabels=9S05 5156 1258 7151 1169 16                       6/5/2017
            Case:
            Case   3:19-cv-00087-wmc
                 2019CV000014         Document
                                Document 1     #: 1-1
                                             Filed      Filed:
                                                   01-09-2019                  02/05/19   Page
                                                                                    Page 21 of 2223 of 25
7

                                                                                                        ii
                                                                 LexisNexis® Consumer Center
            ' LexIsNexis*                                        Consumer Number:^! 0551345
                                                                                                     illI
                                                                                                        •i
            November 20, 2017




            ERIC L CRANDALL ESQ                                                                         i:
            ATTORNEY AT LAW AND CRANDALL LAW OFFICES. SC                                                !•
            1237 KNOWLES AVE NORTH                                                                     i;
            PO BOX 27                                                                                ill
            NEW RICHMOND, Wl 54017                                                                   li
                                                                                                     ;!
                                                                                                     • :•



    We received your letter dated May 31, 2017 concerning the information on your client, Sarah Anni Haas.
                                                                                                     il:
    We. have located your client's consumer reports and those reports are enclosed.                  ^i:

    If you have any further questions you may contact the LexisNexis Consumer Center via email at I jj
    consumer.documents@LextsNexis.com or by phone at 886-497-0011. The LexisNexis Risk Solutions Consumer
    Center's hours of operation are Monday - Friday from 8:00 A.M. to 7:00 P.M. Eastern Time. In an jeffort to protect
    your privacy and deliver prompt service, please have the numbers located at the top of this page accessible when
    you call our support number.


    Thank you for allowing us the opportunity to assist you.
                                                                                                     h.
                                                                                                      I.
                                                                                                     I-
    LexisNexis Consumer Center                                                                       i;
    P.O. Box 105108                                                                                  It
                                                                                                     i
                                                                                                       |:
    Atlanta, GA 30348-5108                                                                              il




                                                                                                     ::
                                                                                                     .i
                                                                                                        •!
                                                                                                        *
                       , t
                                                                                                     !li111
                                                                                                      !i
                                                                                                        ii




                                                                                                        i!

                                                                                                     i.
                                                                                                     ll!
                                                                                                     ill
                                                                                                     II
                                                                                                     i!
                                                        Page 1                                                CD356-01-16b



                                                                                                       i.
                                 Case: 3:19-cv-00087-wmc Document #: 1-1 Filed: 02/05/19 Page 24 of 25



                                                                V*.*' *
                                                                                                            >•             A



                                                                                         ;S U.S.F0S7AGE»PITNSYS0WS:.           »

                                                                                                t   «*a«py^»^ac>ar.            i4
                                                                                                                               \
(M
CM
*5
           f LexisNexis                                                                   ■s ZIP300Q5 $000*40^
                                                                                          « 02 4n     ^ vwv»"rw
                                                                                          j£ GQOQ3460030EC 2! 20t7
                                                                                                                               i
                                                                                                                               «
                                                                                                                               i
CM
CM
o Cdnsumer Service Center
ra RO.Box 105108
Q. Atlanta, Georgia 30348-5108




                                                                                                                      ii




                                                                                                                                    SS’
o
CM
 O

s-

     4


          ft
%
         (                 Case: 3:19-cv-00087-wmc Document  #: 1-1 Filed: 02/05/19   Page 25 of 25
                         Case 2019CV000014               Filed 01-09>2019
                                                               Document 2      Page 1 of 1
5                                                                                                                                         FILED
                                                                                                           ST CROIX COUNTY                01-09-2019
    * STATE OF WISCONSIN                                   CIRCUIT COURT
                                                                                                                                          Circuit Court
    Gaiiy Bahr Jr. et al vs. LexisNexis Risk Solutions, Inc.                                        Electronic Filing                     St. Croix County, Wl
                                                                                                         Notice
                                                                                                                                          20igCV000014
                                                             Case No. 2019CV000014                                                        Honorable Edward Vlack
                                                             Class Code: Money Judgment                                                   Branch 2



                               LEXISNEXIS RISK SOLUTIONS, INC.
                               PO BOX 105108
                               ATLANTA GA 30348



                    Case number 2019CV000014 was electronically filed wlth/converted by the S^CcoIx^
                    County Clerk of Circuit Court office. The electronic filing system is designed to aHow for
                    fast, reliable exchange of documents in court cases.                             \\      j
                    Parties who register as electronic parties can file, receive and view documents onHne^
                    through the court electronic filing website. A document filed electrbnically<nas^tf^ same
                    legal effect as a document filed by traditional means. Electronic parties are responsible
                    for serving non>electronic parties by traditional means.             ^ ^
                                                                               i          ''O
                    You may also register as an electronic party by following the instructions found at
                    http://efiling.wicourts.gov/ and may withdraw as an electroiiic party at any time. There
                    is a $ 20,00 fee to register as an electronic party. ^ x_ X
                     If you are not represented by an attorney and would like to register as an electronic
                     party, you will need to enter the following code on the eFiling website while opting in as
                     an electronic party.      /
                     Pro Se opt-in^code: 7a6a9e
                     Unless youTegister as an electronic party, you will be served with traditional paper
                     documents By-other parties and by the court. You must file and serve traditional paper
                     documents\
                     Registration is available to attorneys, self>represented individuals, and filing agents who
                     are^authbnzed under Wis. Stat. 799.06(2). A user must register as an individual, not as
                     a law firrh, agency, corporation, or other group. Non-attorney individuals representing
                     the interests of a business, such as garnishees, must file by traditional means or
                     through an attorney or filing agent. More information about who may participate in
                     electronic filing is found on the court website.
                     If you have questions regarding this notice, please contact the Clerk of Circuit Court at
                     715-386-4630 Ext. 4633.



                                                                                                                   St Croix County Circuit Court
                                                                                                                   Date: January 9.2019




     GF*180(CCAP). 06/2017 Electronic Filing Notice                                                                                         §801.18{5)(d). Wisconsin Statutes
                                                      This form shall not bo modified. It may be supplemented with additional material.
